El Juez Asociado Señor Wole
emitió la opinión del tribunal.
La denuncia en este caso lee como sigue:
“To, José B. Torres, L.C.P.I. #489, vecino de Humacao, calle de Comercio número 18, de mayor edad años, formulo denuncia contra Eduardo Bocanegra López y Ana María Merced Delgado, por delito de acometimiento y agresión grave, cometido de la manera siguiente: Que en 5 de abrd 5:15 P. M. de 1936, y en la calle Noya y Hernán-dez, esquina José Lois de Humacao, del Distrito Judicial Municipal de Humacao, P. B., que forma parte del Distrito Judicial de Hu-macao, P. R., los referidos acusados Eduardo Bocanegra López y Ana María Merced Delgado, allí y entonces, voluntaria, ilegal y mali-ciosamente, con intención criminal de inferir algún daño violento en la persona de un semejante, con el propósito de causarle daño corporal, acometieron y agredieron, el primero con los puños y una macana, y la segunda con los puños, al denunciante, ocasionándole, Bocanegra, una herida producida por una macana en la frente del denunciante y otras contusiones más en diferentes partes del cuerpo, y ella, aga-rrando fuertemente al denunciante, tumbándole los botones de la blusa y dándole con los puños, ocasionándole otras contusiones en l *383• el cuerpo, ele las cuales fui curado eu la clínica Oriente de Humacao por el Dr. César Domínguez.
“Los agravantes alegados en esta denuncia consisten en que los • acusados realizaron el delito de acometimiento y agresión en la persona del denunciante, que es un funcionario legal (Lance Corporal de la Policía Insular) que estaba allí y entonces debidamente uni-formado y luciendo sus insignias como tal, y en el ejercicio de las funciones de su cargo. Hecho contrario a la ley.”
La Corte Municipal de Humacao declaró culpable y senten-ció al acusado a seis meses de cárcel. Este apeló para ante la corte de distrito. Al ser llamado el caso, el acusado se declaró culpable y la corte posteriormente le impuso dos años de cárcel, o sea el máximo fijado por la ley. El acusado en-tonces apeló para ante este tribunal y señala como único error lo excesivo de la sentencia.
El delito fue relativamente fuerte, pero las circunstancias agravantes de por sí consistían en haber agredido a un po-licía. No se adujeron becbos ulteriores para demostrar las circunstancias agravantes del delito, como tampoco para mi-tigarlo, conforme permite el artículo 320 del Código de En-juiciamiento Criminal. Por tanto, según se indicó en el caso de El Pueblo v. Laureano, 34 D.P.R. 209, la corte pudo ha-ber adoptado un temperamento medio. El caso de El Pueblo v. Liceaga, 36 D.P.R. 443, también puede ser consultado. Los casos de El Pueblo v. Peña, 50 D.P.R. 862, y Pueblo v. Colón, 51 D.P.R. 408, no alteran la doctrina. Estamos muy 'de acuerdo en que la corte de distrito no quedaba obligada por la sentencia de la corte municipal, pero al fijar la pena ■ella pudo haber tomado en consideración la actuación de la •corte municipal.
Nos sentimos obligados a resolver que la pena impuesta ní aquí apelante fue excesiva. La sentencia debe ser modi-ficada en el sentido de fijarle v/na pena de un año, y así mo-dificada, confirmada.
El Juez Asociado Señor Córdova Dávila no intervino.